ORDER
The Disciplinary Review Board on October 27,1995, having filed with the Court its decision concluding that HELENE L. EPSTEIN of BELLEVILLE, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of one year for violations of RPC 1.8 (entering into a business transaction with a client), RPC 1.3 (failure to properly record a second mortgage), and RPC 4.1 and RPC 8.4 (failure to disclose the existence of a second mortgage during the process of refinancing the first mortgage), and good cause appearing;
It is ORDERED that HELENE L. EPSTEIN is hereby suspended from practice for a period of one year, effective March 1, 1996, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.